Citation Nr: 1502717	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating, for posttraumatic stress disorder (PTSD), greater than 10 percent prior to February 13, 2014, and greater than 70 percent thereafter.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection and assigned a 10 percent initial rating.  The Veteran appealed the initial rating assigned, and in March 2014 the Appeals Management Center issued a decision granting an initial 70 percent rating beginning in February 2014.  The Board had remanded the Veteran's appeal for additional development which has since been completed and the case returned to the Board.

The Veteran testified via video conference before the undersigned Veterans Law Judge at a hearing held in June 2013.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

Prior to February 13, 2014, PTSD was productive of sleep disturbances, hypervigilance, and an exaggerated startle response.

Since February 13, 2014, PTSD has been productive of moderate to severe symptoms, with deficiencies in most areas such as family relations, judgment, thinking, and mood.






CONCLUSIONS OF LAW

Prior to February 13, 2014, the criteria for an initial rating of 30 percent, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

The criteria for a disability rating in excess of 70 percent for PTSD since February 13, 2014 have not been met or more nearly approximated at any time.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating following the establishment of service connection.  Specifically, in a decision of June 2010, service connection was established and a noncompensable initial rating was assigned.  One year later, in June 2011, the RO issued a new decision granting a 10 percent evaluation, effective the date of the Veteran's initial claim for service connection.  The Veteran timely submitted a notice of disagreement regarding the initial rating assigned, and in March 2014 a 70 percent rating was granted, effective February 13, 2014.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 10 percent rating is assigned for a showing of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or if the veteran's symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2014).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V).

Here, the record reflects GAF scores during the period on appeal ranging from 68 to 85.  GAF scores between 61 and 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  GAF scores from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores between 81 and 90 indicate that symptoms to be absent or minimal (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  DIM-V.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

Initial Evaluation, prior to February 13, 2014

Prior to February 13, 2014, the Veteran's PTSD was rated as 10 percent disabling, and after reviewing the entire claims file, the Board finds that PTSD was 30 percent disabling, but no more, prior to this date.  Specifically, PTSD was productive of sleep disturbances, hypervigilance, and an exaggerated startle response, but not symptoms such as flattened affect, abnormal speech, panic attacks, difficulty in understanding complex commands, or impaired memory.

In April 2010, the Veteran reported a history of three failed marriages, that he lived alone, and was without friends.  He endorsed being reflective regarding his "military experiences with intense emotions and regrets," and that these "intensely increase when [he sees] law enforcement officers and military personnel in uniform or when [he] must visit governmental establishments."  Additionally, during his June 2013 hearing before the undersigned, the Veteran endorsed sleep deprivation, depression, anxiety and a lack of social life or friends.

On VA treatment in April 2010, less than a week after the death of his sister, the Veteran denied suicidal and homicidal ideation, but reported a depressed mood and loss of interest in some activities.  The Veteran had some insomnia/hypersomnia, and demonstrated psychomotor retardation/agitation.  He was fatigued, with feelings of worthlessness and guilt.  Thought content was unremarkable and intact, logical, and coherent, while judgment and insight were also intact.  The Veteran's GAF score was 70, however the evaluating healthcare professional indicated that the only mental health problem at that time was associated with bereavement over the recent death of his sister.

In June 2010 a VA examiner opined that the Veteran had experienced no relevant symptoms in the prior year.  The Veteran was clean and neatly groomed, without remarkable psychomotor activity; affect was appropriate, though he was easily distracted with a short attention span.  The Veteran was fully oriented, with rambling thought process, but unremarkable content.  He reported some initial and middle insomnia, and denied panic attacks as well as obsessive and/or ritualistic behavior.  Impulse control was good, and memory was normal - though there was minor difficulty recalling his personal history and biographical information.  PTSD symptoms included recurrent and intrusive distressing recollections of an in-service stressor event, with intense distress at exposure to cues that symbolize or resemble any aspect of the event.  The Veteran experienced persistent avoidance of stimuli associated with his in-service trauma, and maintained a sense of foreshortened future.  While symptoms included sleep disturbances, hypervigilance, and an exaggerated startle response, the VA examiner concluded that PTSD was mild, and did not prevent the Veteran from working.  In February 2014 another VA examiner stated that these symptoms suggested a GAF score of 68.

Treatment records in February and July 2013 indicated no memory loss, no loss of motor function, and no slurred speech.  In both cases there was no change in affect, and no reports of suicidal or homicidal ideation; the Veteran was "coping well."  His GAF score at this time of 85.  In January 2014 the Veteran's GAF score remained high - 81 - but he demonstrated slurred speech.  Nonetheless, there continued to be no loss of memory or motor function, and the Veteran's mood was improving as his health improved.

As the foregoing shows, the Veteran's PTSD symptoms were generally mild prior to February 2014.  This is especially reflected in GAF scores during this timeframe of no less than 68, and as high as 85.  While a GAF score of 68 is consistent with mild symptoms and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, none of the evidence suggests that the Veteran's symptoms have included symptoms such as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thinking.  And thought the Veteran has reported that symptoms have caused difficulty in establishing and maintaining effective social relationships, his overall disability picture nonetheless did not more closely resembled the criteria for the award of a 30, but not 50, percent rating under DC 9411, or any other potentially applicable Code.

Accordingly, the Board concludes that PTSD was 30 percent disabling, but not higher, prior to February 13, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Evaluation since February 13, 2014

In a decision of March 2014, the Veteran was granted a 70 percent rating for PTSD, effective February 13, 2014 - the date of a VA examination report which indicated that the Veteran had an unspecified depressive disorder in addition to his PTSD, but that it was not possible to differentiate what symptom were attributable to which diagnosis.  Occupational and social impairment was at a level which caused occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks; although the Veteran's general functioning was satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he received daily calls from his family to see if he is okay, and visited them at least monthly.  He denied being bored or lonesome, and had about six hours of sleep spread out over 24 hours due to waking up after only two hours of sleep.  The Veteran endorsed recurrent, involuntary, and intrusive distressing memories of his in-service traumatic event.  He also had recurrent distressing dreams regarding the event, and intense or prolonged psychological distress when exposed to internal or external cues that symbolized or resembled any aspect of the traumatic in-service event.  He avoided distressing memories, thoughts, or feelings, as well as external reminders (such as people, places, conversations, activities, objects, or situations) that aroused distressing memories, thoughts, or feelings about, or closely associated with, the in-service traumatic event.  He had exaggerated negative beliefs or expectations about himself, others, or the world, and was in a persistent negative emotional state with markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.

The Veteran reported problems with concentration and sleep disturbance, and the VA examiner concluded that PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran presented in person as alert, verbal, cooperative, superficial smiling, and hard of hearing, with some difficulty in understanding and following directions.  PTSD symptoms also included a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD was "moderate to severe."

Based on the foregoing, the Board finds that the Veteran's PTSD is currently, and has been since February 13, 2014, 70 percent, but not more, disabling.  In order to warrant a rating of greater than 70 percent, the record would have to show evidence of total occupational and social impairment, which it does not show.  Rather, as the February 2014 examiner noted, the Veteran's symptoms are merely moderate to severe, and although they result in deficiencies in family relations, judgment, thinking, mood, and sleep, the Veteran does not have gross impairment in thought processes or communication, any history of delusions or hallucinations, exhibit grossly inappropriate behavior, nor is he in persistent danger of hurting himself or others.

The Board recognizes the severity of the Veteran's symptoms, however, the overall disability picture simply does not reach the level of a 100 percent (i.e., total) evaluation for PTSD.  Accordingly, the Board concludes that PTSD has been not more than 70 percent disabling at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include sleep disturbance, anxiety, hyperarousal, excessive startle response (to include as associated with law enforcement officers, military personnel in uniform and government facilities), avoidance behavior and self-isolation, and panic attacks.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability, a scar from left forearm gunshot wound, in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his PTSD.  Evidence concerning employability during the VA examination indicated that he last worked in 2008 but quit due to "a bad back."  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Nonetheless, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and the types of potentially relevant additional evidence that the Veteran may submit in support of his appeal were discussed, including evidence of the current level of severity of his mental health symptoms.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in June 2010 and February 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in December 2013 the Board remanded the issue of entitlement to a higher initial evaluation for PTSD for additional development, including retrieval of VA treatment records and completion of VA examination.  Since that time, over 500 pages of VA treatment records have been added to the claims file, and in February 2014 a VA examination was completed.  Therefore, the Board finds that the RO substantially complied with the December 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial rating of 30 percent, and no higher, for PTSD disability is granted prior to February 13, 2014.

A rating in excess of 70 percent for PTSD since February 13, 2014 is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


